Citation Nr: 0323166	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left foot sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran entered active duty in June 1968.  He requested a 
discharge for reason of Dependency or Hardship in January 
1969.  The veteran was discharged in April 1969.  His 
Department of Defense (DD) Form 214 reflects that he did not 
have any foreign or sea service during his nine months of 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2003 correspondence, 
the veteran withdrew his request for a Central Office hearing 
before a Veterans Law Judge, formerly known as a Member of 
the Board.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is the 
subject of the remand portion of this decision.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's new and material claim has been developed and 
obtained, and all due process concerns have been addressed.  

2.  The veteran did not file a notice of disagreement within 
the one-year period after the August 11, 1969, notice of the 
July 31, 1969, rating decision.

3.  Evidence submitted since 1969 does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's 1969 determination that denied service 
connection for an injury to the left foot is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1969); currently 38 U.S.C.A. § 38 U.S.C.A. § 7105(c) 
(2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  Evidence received subsequent to the RO's 1969 
determination does not serve to reopen the veteran's claim of 
entitlement to service connection for residuals of a left 
foot sprain.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would make 
reasonable efforts to obtain such things as medical records, 
employment records, or records from government agencies via 
letter in March 2001.  He was further notified that he had to 
supply enough information so that requests could be made on 
his behalf and that ultimate responsibility for the 
submission of evidence remained with him.  The April 2001 
Statement to the Case (SOC) and October 2002 Supplemental SOC 
(SSOC) supplied the veteran with the statute and regulation 
which identified both VA's duty to assist and his 
responsibilities in substantiating his claim.  He was also 
notified of the laws and regulations regarding the principles 
of new and material evidence via the April 2001 SOC.  The 
Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  VA's duty to assist vis-à-vis new and material 
claims does not include a duty to provide a VA examination or 
obtain a VA medical opinion.  See 38 C.F.R. § 3.159(c) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  His service medical records, VA medical records, and 
identified private medical records have been obtained.  
Additionally, the veteran has indicated that he is in receipt 
of Social Security Administration (SSA) benefits due to his 
psychiatric disability, not a left foot disability.  
Accordingly, these records are not pertinent to his current 
claim.  The veteran has not identified evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Service connection for residuals of left foot sprain was 
initially denied by the RO in July 1969.  The veteran was 
notified in August 1969 that his service connection claim had 
been denied as the evidence failed to show any residuals of 
his in-service left foot sprain.  The veteran did not file a 
notice of disagreement within the one-year period from the 
August 1969 notice.  In April 2000 correspondence, the 
veteran states that it is a lie that he did not file a notice 
of disagreement in 1969 and that VA must have lost his 
papers.  Generally, principles of administrative regularity 
dictate that there is a presumption that government officials 
have properly discharged their official duties.  See Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  The Board finds 
that the presumption of regularity dictates that if a notice 
of disagreement had been filed, it would be associated with 
the veteran's claims folder.  The evidence of record does not 
contain a filed notice of disagreement with the July 1969 
determination.  Therefore, the 1969 determination is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1969); currently 38 U.S.C.A. § 38 U.S.C.A. § 7105(c) 
(2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's 1969 determination is the most recent 
decision that became final, the Board will consider the claim 
based on whether new and material evidence has been submitted 
since that determination.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  At this point, it is not 
the function of the Board to begin to weigh all the evidence 
to ascertain whether it preponderates for or against 
entitlement to service connection or whether it is in 
relative equipoise on that question.  Id.  Rather, the Board 
must simply determine whether any of the evidence obtained 
since the final prior denial meets the definition of that 
which is new and material.  If any evidence is new and 
material, the claim is reopened, and the underlying claim for 
service connection may be addressed with consideration given 
to all the evidence of record.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2002).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the veteran's claims to reopen 
were filed prior to August 29, 2001.

The evidence of record at the time of the 1969 determination 
included the veteran's service medical records.  His service 
medical records reflect that on August 15, 1968, the veteran 
complained of left ankle pain and presented with moderate 
edema.  The August 1968 record contains an impression of a 
mild sprain and that the veteran was not to run for 24 hours 
and was to soak his foot.  His service medical records 
reflect that the veteran sought treatment for left ankle pain 
and swelling on five more occasion in August 1968.  An August 
30, 1968, service medical record reflects that the veteran 
was much improved, was to restrict use of his left foot over 
the weekend, and a return to full duty was anticipated.  A 
September 3, 1968, service medical record indicates that the 
veteran continued to complain of pain along the lateral 
aspect of his foot.  A September 3, 1968, radiographic report 
reflects normal findings.  The veteran was returned to duty.

A September 6, 1968, service medical record reflects that the 
veteran returned with complaints of left foot pain after 
running three miles in physical training.  The record 
reflects that the veteran's foot was again X-rayed which 
again resulted in normal results.  The record reflects that 
veteran had subjective complaints of tenderness near the 4th 
and 5th metatarsal head and around the arch of the left foot.  
An October 30, 1968, service medical record reflects that the 
veteran was treated with an ace wrap and hot soak for a "bad 
ankle".

His April 1, 1969, Report of Medical Examination for 
discharge reflects that the veteran's feet were clinically 
evaluated as normal.

The current claim for benefits was initiated in September 
2000.  Copies of evidence already of record have been 
submitted.  Evidence that has been received since the time of 
the 1969 determination that had previously been considered 
includes copies of his service medical records.  As these are 
exact copies of evidence that was already of record, the 
Board concludes that these records are not new and do not 
serve to reopen the veteran's service connection claim.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996).

Evidence submitted that had not previously been considered 
includes a statement from the veteran, received in October 
2000, in which he indicates that a VA doctor informed him 
that he would have to live with his ankle pain and that he 
had limped after prolonged standing since 1968.  An October 
2000 VA clinician note reflects that the veteran complained 
of bilateral ankle pain for the preceding 30 years.  The note 
reflects that the veteran denied any swelling, infection or 
inflammation and the veteran stated that he could live with 
the pain and did not want any pain medications.  The note 
reflects that examination revealed normal range of motion of 
his extremities, with no swelling, edema, clubbing, pain or 
tenderness.  The note contains an impression of "[chronic] 
ankle pain ?? Arthritis".  A December 2000 VA X-ray report 
reflects that the veteran had no fracture or dislocation of 
either foot and contains an impression of calscaneal and 
Achilles tendon spurs, more marked on the left than on the 
right.  A January 2001 VA podiatry clinic note contains an 
assessment of bilateral plantar fasciitis.

The evidence just detailed reveals that the veteran 
complained of bilateral ankle pain and had heel and tendon 
conditions.  The evidence of record at the time of the RO's 
July 1969 rating decision did not include medical evidence 
that showed a bilateral heel or tendon condition.  
Accordingly, the Board finds that evidence submitted since 
the RO's July 1969 rating decision is new.  See 38 C.F.R. 
§ 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 145, 151 
(1996); see also Morton v. Principi, 3 Vet. App. 508 (1992).  
In addition to being new, evidence must also be material.  
The evidence of record does not establish or even suggest 
that the veteran's current bilateral foot conditions are the 
result of his 1968 left foot sprain.  As such, the Board 
finds that the evidence submitted since the RO's July 1969 
rating decision is not material, as it does not bear directly 
or substantially upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Additionally, the veteran has asserted via numerous 
statements in support of his claim that his current condition 
is the result of his in-service left foot sprain.  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Hickson v. West, 11 Vet. App. 374 (1998).  The 
veteran, as a lay witness, could provide an eyewitness 
account if his visible symptoms, but the evidence of record 
does not reflect that he is a licensed health care 
professional.  As such, his testimony regarding the cause of 
his bilateral foot condition is not competent medical 
evidence.  See YT v. Brown, 9 Vet. App. 195 (1996); see also 
Bostain v. West, 11 Vet. App. 124 (1998).

In brief, the Board finds that while some evidence received 
subsequent to July 1969 is new, it is not material and, 
therefore, does not serve to reopen the veteran's claim of 
entitlement to service connection for residuals of left foot 
sprain.  38 C.F.R. § 3.156 (2001).  Accordingly, the Board 
concludes that the preponderance of the evidence weighs 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (West 2002).  The 
Board has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder has 
not been received.


REMAND

The evidence of record contains various psychiatric diagnoses 
and assessments, to include acute anxiety reaction, panic 
disorder, depression, PTSD, and a personality disorder.  The 
evidence of record also contains a July 2000 letter from a 
private physician that indicated that it was possible that 
in-service events described by the veteran resulted in an 
anxiety disorder.  The veteran's service medical records also 
contain a June 18, 1968, impression of anxiety reaction.  The 
veteran has not been afforded a VA examination to clarify his 
psychiatric diagnosis or to obtain an etiological opinion.  
See 38 C.F.R. § 3.159(c)(4) (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

Additionally, the veteran is in receipt of Social Security 
benefits due to his psychiatric condition.  These records 
have not been obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

Accordingly, this case is REMANDED for the following action: 

1.  The veteran's Social Security 
Administration records from 1990 to the 
present should be obtained and associated 
with his claims folder.

2.  The RO should schedule the veteran for 
a VA psychiatric examination with the 
appropriate specialist.  The examiner 
should clarify the veteran's current 
psychiatric condition, to include 
appropriate PTSD testing.  The examiner 
should then express with supporting 
rationale whether the veteran's current 
psychiatric diagnosis is more likely, less 
likely or as likely as not etiologically 
related to his period of active duty, to 
include his June 1968 treatment for an 
anxiety reaction.  If any currently 
manifested disability cannot be medically 
linked or attributed to the veteran's 
military service on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report.  Send the claims 
folder to the examiner for review.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
SSOC which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the October 2002 SSOC.  The veteran 
and his representative should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

